DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2022 has been entered.

Response to Arguments
4.	Applicant argues that Osborn does not disclose the price for insurance policy features as claimed.  New grounds of rejection are presented below that render this argument moot.  The Weidner reference is now relied upon in combination with the previously cited references, and the Stephens reference is furnished as evidence of the obviousness of the claimed feature.  See the 35 USC 103 rejections below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boschert S., Rosen R. (2016) Digital Twin—The Simulation Aspect. In: Hehenberger P., Bradley D. (eds) Mechatronic Futures. Springer, Cham. https://doi.org/10.1007/978-3-319-32156-1_5, hereafter Hehenberger in view of Levine U.S. Patent Publication 2002/0016653, Weidner, W., Transchel, F. W., & Weidner, R. (2017). Telematic driving profile classification in car insurance pricing. Annals of actuarial science, 11(2), 213-236., hereafter Weidner, and Osborn et al. U.S. Patent No. 6182048.
Regarding Claim 1: The reference discloses A method comprising: 
generating a digital twin of a vehicle; receiving digital data recorded by a sensor and describing a condition of the vehicle as it exists in a real-world; updating the digital twin of the vehicle based on the digital data so that the digital twin is consistent with the condition (Hehenberger. Bottom Page 64, “A Digital Twin is an integrated multiphysics, multiscale simulation of a vehicle or system that uses the best available physical models, sensor updates, fleet history, etc., to mirror the life of its corresponding flying twin. The Digital Twin is ultra-realistic and may consider one or more important and interdependent vehicle systems, including propulsion/energy storage, avionics, life support, vehicle structure, thermal management/TPS, etc. Manufacturing anomalies that may affect the vehicle may also be explicitly considered. In addition to the backbone of high-fidelity physical models, the Digital Twin integrates sensor data from the vehicle’s on-board Integrated Vehicle Health Management (IVHM) system, maintenance history and all available historical/fleet data obtained using data mining and text mining. By combining all of this information, the Digital Twin continuously forecasts the health of the vehicle/system, the remaining useful life and the probability of mission success. The systems on-board the Digital Twin are also capable of mitigating damage or degradation by recommending changes in mission profile to increase both the life span and the probability of mission success.” Top of Page 64, “In this sense every kind of prototype which is used to mirror the real operating conditions for simulation of the real-time behaviour, can be seen as a twin.”)
executing one or more simulations based on the digital twin; (Abstract, During operation and for service first simulation-based solutions are realized for optimized operations and failure prediction.; Section 5.4.3, A special feature of the Digital Twin is that some of its content will become part of the real system, for instance an executable simulation model as an assist system module of the automation software.)
Hehenberger does not explicitly recite that act of and a behavior of a driver while the vehicle is operated in the real world, 
generating, with the (The Examiner notes that Hehenberger recites the digital twin aspect of the claims and the remaining elements are taught by Levine below), a behavior profile that describes the behavior of the driver and driving patterns of the driver,
modifying, with an onboard system of the vehicle, an operation of the vehicle as operated in the real-world to decrease a risk posed by the behavior based on the behavior profile by overriding an action of a driver.
However Levine recites and a behavior of a driver while the vehicle is operated in the real world, generating, with the (The Examiner notes that Hehenberger recites the digital twin aspect of the claims and the remaining elements are taught by Levine below), a behavior profile that describes the behavior of the driver and driving patterns of the driver, (Levine. “[0050] Referring again to FIG. 9, the onboard sensors 122, 123, 124, and 125 etc detect the various movements of the vehicle including its acceleration, tailgating (proximity), lane changing, and other movements.  In response to any of the detected movements, the detecting sensor energizes an OR circuit 128 to trigger a fixed timer 129 into operation.  The operated timer 129, in turn, energizes each of the AND circuits 130, 131, 133, and 134 for the fixed period of time following each timer operation.  During each period of operation of the timer 129, the signal(s) generated by any one or more of the onboard sensors 122 to 125 is passed through its related AND circuit to an accumulating counter 136 to be added to any other signals received from any of the onboard sensors during that measured fixed time period of the timer 129.  In the event that the counter 136 accumulates a preestablished number of such signals from the various sensors, indicating an excessive number of consecutive movements of the vehicle (eg an excessive number of lane changes, accelerations, etc. within the timed period), the subsystem recognizes that the vehicle is being driven recklessly, and a control signal is generated over line 121 to the subsystem analyzer 119.  Thus the counter 136 sums the number of various vehicle movements that occur during each fixed time period of the timer 129, and upon determining that the number is excessive and indicative of reckless driving, a control signal is direct over line 121 to the analyzer 119 to override the manual control of the vehicle and changes its acceleration response to the manual operation of the throttle pedal 113.”)
modifying, with an onboard system of the vehicle, an operation of the vehicle as operated in the real-world to decrease a risk posed by the behavior based on the behavior profile by overriding an action of a driver. (Levine. “[0002] This invention generally relates to hybrid automotive control systems, and more particularly to such systems permitting driver manual control of the vehicle but providing automatic override of certain functions of control of the vehicle as is necessary…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the modification of vehicle behavior to reduce risk as per Levine for the system in Hehenberger since such a modification of vehicle behavior would allow for compliance “with traffic laws and to compensate for various external conditions of danger.” (Levine. [0002])
Hehenberger and Levine do not explicitly recite determining, based on the one or more simulations, a cost estimate of insurance associated with the driver responsive to using the onboard system of the vehicle so that the vehicle behaves in a manner to decrease risk.
However Weidner teaches determining, based on the one or more simulations, a cost estimate of insurance associated with the driver (Section 4.1, The classifications of the driving profiles are deduced from the characteristics of driving behaviour of the telematic data set allocating them to the driving styles determined in section 3.2 based on the simulation results of the implemented vehicle mobility model.; Section 5, this paper provides a basis for optimised short- to medium-term pricing including telematic data, presenting a classification of driving profiles. Selected driving styles, which arise when driving profiles are modelled using a stochastic simulation, are considered. This approach accounts for possible parameter ranges as well as interdependencies and exemplary focusses on velocity, acceleration and deceleration behaviour.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the model and simulation based insurance pricing analysis (e.g. Section 3.1, "Therefore, a vehicle mobility model is used for stochastic simulation of driving profiles." and Abstract, "for evaluating the driving behaviour to subsequently enable discounts or surcharges on the premiums to obtain usage-based insurance premiums") of Weidner to the digital twin model/simulation system of Hehenberger and Levine (such that Weidner utilized the digital twin simulation rather than its own disclosed modeling/simulation alone), in order to provide results highly relevant for actuaries when they make pricing decisions (Weidner, abstract).
Osborn further teaches responsive to using the onboard system of the vehicle so that the vehicle behaves in a manner to decrease risk (the use of insurance discounts for utilizing vehicle automation technologies was well-known in the field prior to the effective filing date of the invention, see for example the Stephens reference, which is an NREL document assessing state of the art in 2016, p.29 "On the other hand, vehicle automation technologies can potentially reduce accident rates, as acknowledged by some insurance companies. For instance, Allianz offers a 20% insurance discount for Subaru vehicles that are equipped with the “Eyesight” crash avoidance technology (Boston Consulting Group 2015b)."  In view of this evidence, the use of such information in conjunction with the explicitly cited considerations of Osborn (e.g. environment) for adjusting insurance price amounts to simple substitution of one known element (the consideration of vehicle automation technologies when considering insurance pricing) for another (one of the multitude of other considerations set forth by Osborn for insurance pricing) to obtain predictable results (a more effective assessment of risk for insurance pricing), and thereby would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.  See the citations of Osborn below:
Osborn. Column 1, Lines 53-65, “This invention is able to provide a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business by using a risk-based pricing technique that takes into account other variables besides the make, model and year of the vehicle as well as the mileage of the vehicle, such as geographic and environmental factors where the vehicle is operated.  For example, risk-based pricing might charge more for a significantly driven vehicle than a vehicle which has driven far fewer miles.  Risk-based pricing might also charge more for a vehicle operated in one particular geographic region versus another region because of expected losses in that region.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the calculation of insurance pricing based on risk as per Osborn for the vehicle model in Hehenberger, Levine, and Weidner in order to address the “need for a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business.  Also, this system and method must be easy to use so that the vehicle warranty insurance personnel can understand and use it.” (Osborn. Column 1, Lines 45-50)

Regarding Claim 2: The reference discloses The method of claim 1, wherein executing the one or more simulations is further based on the digital twin for a new state of the vehicle based on a make and model of the vehicle and further comprising: aggregating onboard data and measured data that describe changes in the vehicle due to wear and tear; updating the one or more simulations based on the behavior profile; and generating modification data based on the one or more simulations, wherein modifying risk is based on the modification data. (Hehenberger. Page 64, bottom, “A Digital Twin is an integrated multiphysics, multiscale simulation of a vehicle or system that uses the best available physical models, sensor updates, fleet history, etc., to mirror the life of its corresponding flying twin. The Digital Twin is ultra-realistic and may consider one or more important and interdependent vehicle systems, including propulsion/energy storage, avionics, life support, vehicle structure, thermal management/TPS, etc. 
Manufacturing anomalies that may affect the vehicle may also be explicitly considered. In addition to the backbone of high-fidelity physical models, the Digital Twin integrates sensor data from the vehicle’s on-board Integrated Vehicle Health Management (IVHM) system, maintenance history and all available historical/fleet data obtained using data mining and text mining. By combining all of this information, the Digital Twin continuously forecasts the health of the vehicle/system, the remaining useful life and the probability of mission success. The systems on-board the Digital Twin are also capable of mitigating damage or degradation by recommending changes in mission profile to increase both the life span and the probability of mission success.” Page 65, Paragraph 3, “This would lead to earlier identification and a broader range of feasible solutions; a structured assessment of cost, schedule, and performance risk and accelerated analysis, development, test, and operation.” See also Levine [0002])

Regarding Claim 3: The reference discloses The method of claim 1, further comprising predicting, with the digital twin, how the driver is expected to behave at a future time period. (Hehenberger. Page 64, bottom, “A Digital Twin is an integrated multiphysics, multiscale simulation of a vehicle or system that uses the best available physical models, sensor updates, fleet history, etc., to mirror the life of its corresponding flying twin. The Digital Twin is ultra-realistic and may consider one or more important and interdependent vehicle systems, including propulsion/energy storage, avionics, life support, vehicle structure, thermal management/TPS, etc. 
Manufacturing anomalies that may affect the vehicle may also be explicitly considered. In addition to the backbone of high-fidelity physical models, the Digital Twin integrates sensor data from the vehicle’s on-board Integrated Vehicle Health Management (IVHM) system, maintenance history and all available historical/fleet data obtained using data mining and text mining. By combining all of this information, the Digital Twin continuously forecasts the health of the vehicle/system, the remaining useful life and the probability of mission success.” The forecasting of health of vehicle/system and probability of mission success reads on the future behavior recited. For further support, see also Levine “[0051] As discussed above, the analyzer 116 variably regulates (increases) the time delay provided by circuit 117 and also variably reduces the amplitude of the signal component passed by amplitude limiter circuit 118.  Thus any subsequent change in the throttle 113 to accelerate the vehicle is both time delayed and reduced in amplitude, rendering the vehicle operation more slow in response to manual commands, and also reducing the acceleration of the vehicle for any increased throttle. [0052] After each fixed time period of operation of the timer 129, the subsystem is reset to permit the "normal" manually controlled operation of the vehicle to resume.  However, upon detecting any subsequently detected movement of the vehicle, the timer 129 is restarted to assist in monitoring the future operation of the vehicle during this next time period.  Thus the vehicle is continually monitored from period to period to determine if it is being operated recklessly.  Whenever reckless driving is detected to occur, the manually controlled operation of the vehicle is overridden to inhibit continuation of such reckless driving of the vehicle.” Specifically when its determined that the driver is driving recklessly the system in Levine concludes that this will continue and takes over thereby preventing danger to the driver/vehicle. This reads on future behavior prediction.)

Regarding Claim 4: The reference discloses The method of claim 1 (See rejection for claim 1)
Hehenberger and Levine do not explicitly disclose wherein the one or more simulations are executed in response to a request from an insurance company.
However Osborn recites wherein the one or more simulations are executed in response to a request from an insurance company. (Osborn. Column 1, Lines 53-65, “This invention is able to provide a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business by using a risk-based pricing technique that takes into account other variables besides the make, model and year of the vehicle as well as the mileage of the vehicle, such as geographic and environmental factors where the vehicle is operated.  For example, risk-based pricing might charge more for a significantly driven vehicle than a vehicle which has driven far fewer miles.  Risk-based pricing might also charge more for a vehicle operated in one particular geographic region versus another region because of expected losses in that region.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the calculation of insurance pricing based on risk as per Osborn for the vehicle model in Hehenberger and Levine in order to address the “need for a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business.  Also, this system and method must be easy to use so that the vehicle warranty insurance personnel can understand and use it.” (Osborn. Column 1, Lines 45-50)

Regarding Claim 5: The reference discloses The method of claim 1 further comprising generating evaluation data based on the one or more simulations, wherein the evaluation data describes the risk created by the behavior of the vehicle as operated in the real-world. (Hehenberger. Page 65, Paragraph 3, “This would lead to earlier identification and a broader range of feasible solutions; a structured assessment of cost, schedule, and performance risk and accelerated analysis, development, test, and operation.”)

Regarding Claim 6: Hehenberger and Levine do not explicitly recite The method of claim 5, further comprising generating modification data that is operable to reduce the risk wherein modifying the operation of the vehicle is based on the modification data so that the vehicle behaves in a manner to reduce risk and thereby receive a lower insurance premium. 
However Osborn recites generating modification data that is operable to reduce the risk wherein modifying the operation of the vehicle is based on the modification data so that the vehicle behaves in a manner to reduce risk and thereby receive a lower insurance premium. (Osborn. Column 1, Lines 53-65, “This invention is able to provide a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business by using a risk-based pricing technique that takes into account other variables besides the make, model and year of the vehicle as well as the mileage of the vehicle, such as geographic and environmental factors where the vehicle is operated.  For example, risk-based pricing might charge more for a significantly driven vehicle than a vehicle which has driven far fewer miles.  Risk-based pricing might also charge more for a vehicle operated in one particular geographic region versus another region because of expected losses in that region.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the calculation of insurance pricing based on risk as per Osborn for the vehicle model in Hehenberger and Levine in order to address the “need for a system and method that can price vehicle warranty insurance policies that vary for low and high risk customers so that a vehicle warranty insurer can increase its business.  Also, this system and method must be easy to use so that the vehicle warranty insurance personnel can understand and use it.” (Osborn. Column 1, Lines 45-50)

Regarding Claim 7: The reference discloses The method of claim 1, wherein the driving patterns include information about one or more of when the driver uses a brake, when the driver accelerates, or how the driver behaves at intersections. (Levine. [0032] [0032] Reduction or loss of road traction can result in any of these uncontrolled movements.  Skidding, for example can result from loss of traction, excess speed around curves in the road, braking on a broken highway, accelerating on a slippery road, or for a number of other vehicle movements under adverse conditions.  Fishtailing of the vehicle as well as tilt or rollover often results from too sharp a turn, or abruptly braking the vehicle for sudden stops.  Any of such uncontrolled movements can result in car crashes or collisions with other vehicles or objects, thereby endangering and injuring the vehicle occupants and destroying properties.  According to the present invention, these uncontrolled movements are detected by onboard sensors in the vehicle, and the manual operation of the vehicle in response to such detected conditions is automatically overridden in a limited manner to reduce the maximum speed of the vehicle and reduce its rate of acceleration, both thereby lessening the conditions that can result in such uncontrolled movements of the vehicle.)
	See motivation for claim 1.

Regarding Claim 9: The reference discloses The method of claim 1, wherein the vehicle is autonomous and the operation is performed by an advanced driving assistance system. (Hehenberger. Bottom Page 64, “the Digital Twin integrates sensor data from the vehicle’s on-board Integrated Vehicle Health Management (IVHM) system, maintenance history and all available historical/fleet data obtained using data mining and text mining. See also Levine [0003] “For all of these reasons, and others, there exists a need for partially overriding the manual control of automotive vehicles with temporary and limited automatic controls in circumstances where such conditions exist.”)

Regarding Claim 10: The reference discloses The method of claim 2, wherein modifying the operation of the vehicle to mitigate the risk includes providing a notification to a driver of the vehicle that the driver is engaging in the behavior that is risky. (Levine [0036] “Thus, for example, when the sensors (10 and 17-FIG. 1) detect that the vehicle has violated the speed limit, the address code generated by the message control code circuit 63 downloads the message memory 86 to generate a prerecorded message notifying the driver of such violation.”)
	See motivation for claim 1.

Regarding Claim 11: The reference discloses The method of claim 1, wherein multiple instances of the digital data are received over time as part of a feedback loop and the digital twin is recursively updated based on the digital data received in the feedback loop. (Hehenberger. Page 67, “Fig. 5.3 The Digital Twin uses the essential information originating from different IT systems and makes it available for succeeding phases.” Each phase represents a feedback loop and the successive phases represent a recursive update of the Digital Twin.)

Regarding Claim 12: See rejection for claim 1.

Regarding Claim 13: The reference discloses The system of claim 12, wherein the digital data describes a state of one or more vehicle components of the vehicle. (Hehenberger. Bottom Page 64, “the Digital Twin integrates sensor data from the vehicle’s on-board Integrated Vehicle Health Management (IVHM) system,)

Regarding Claim 14: See rejection for claim 2. 
Regarding Claim 15: See rejection for claim 4.

Regarding Claim 16: The reference discloses The system of claim 15, wherein the evaluation data describes the risk created by the behavior of the vehicle as operated in the real-world. (Hehenberger. Page 65, Paragraph 3, “This would lead to earlier identification and a broader range of feasible solutions; a structured assessment of cost, schedule, and performance risk and accelerated analysis, development, test, and operation.”)

Regarding Claim 17: See rejection for claim 1.
Regarding Claim 18: See rejection for claim 2. 
Regarding Claim 19: See rejection for claim 4.

Regarding Claim 20: The reference discloses The compute program product of claim 19, wherein the evaluation data describes the risk created by the behavior of the vehicle as operated in the real-world. (Hehenberger. Page 65, Paragraph 3, “This would lead to earlier identification and a broader range of feasible solutions; a structured assessment of cost, schedule, and performance risk and accelerated analysis, development, test, and operation.” Levine [0002])

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boschert S., Rosen R. (2016) Digital Twin—The Simulation Aspect. In: Hehenberger P., Bradley D. (eds) Mechatronic Futures. Springer, Cham. https://doi.org/10.1007/978-3-319-32156-1_5, hereafter Hehenberger in view of Levine U.S. Patent Publication 2002/0016653, Weidner, W., Transchel, F. W., & Weidner, R. (2017). Telematic driving profile classification in car insurance pricing. Annals of actuarial science, 11(2), 213-236., hereafter Weidner, and Osborn et al. U.S. Patent No. 6182048, and further in view of Treiber, M., & Kesting, A. (2014, October). Automatic and efficient driving strategies while approaching a traffic light. In 17th International IEEE Conference on Intelligent Transportation Systems (ITSC) (pp. 1122-1128). IEEE., hereafter Treiber.
Regarding Claim 8: The reference discloses The method of claim 1, operation includes engaging brakes of the vehicle in response to vehicle approaching an illumined light or a flashing yellow light. (Abstract, The strategies can be implemented in driver-information mode, or in automatic mode by an Adaptive Cruise Controller (ACC).; Section II.C., The Figures 2 and 3 show the simulation result for the start-and-stop reference scenario against which the strategies of the traffic light assistant will be tested in the next section.; Section III. initiate braking)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to include the traffic light assistant of Treiber in the model/simulation based control system of Hehenberger as modified by Levine, Weidner, and Osborn, in order to improve traffic flow efficiency at signalized intersections (Treiber, Abstract).

Conclusion
7.	All Claims are rejected.		
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147